DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/20 and 3/23/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:
Regarding claim 10, on line 1, it appears that the word “comprises” should instead be “comprise”.
Regarding claim 20, on line 1, it appears that the word “comprises” should instead be “comprise”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10, 11, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. 2021/0037603) (hereinafter “Li”).  Li teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “an apparatus comprising:  a transceiver that:  transmits sidelink (SL) data to a set of receiver vehicle-to-everything (V2X) user equipment devices (UEs); and listens for SL feedback from the set of the receiver V2X UEs, the SL feedback indicating whether a receiver V2X UE successfully decoded the SL data transmission” is anticipated by a UE B 100 (apparatus) of Figure 9A that transmits group information (sidelink data) to more than one receiving device 200 (V2X UEs), and receives (listens for) ACK/NACK feedback (SL feedback) from a receiving device 200 as spoken of on page 11, paragraph [0257]; where the UE B 100 includes a transmitter and one or more antennas (transceiver) for transmitting packets as spoken of on page 6, paragraph [0118].
Lastly, “a processor that:  aggregates hybrid automatic repeat request (HARQ) feedback; and sends an Aggregated Feedback message to a radio access network (RAN) node, the Aggregated Feedback message containing the aggregated HARQ feedback” is anticipated by the UE B that receives ACK/NACK feedback information from the one or more receiving device(s) 200 and then concatenates or aggregates the feedback information for transmission to the gNB or RSU (RAN node) via a Uu link/sidelink/backhaul link as shown in Figures 9 and 9A and spoken of on page 12, 
Regarding claim 6, “wherein the Aggregated Feedback message indicates a number of receiver V2X UEs that provided SL feedback and/or a total number of UEs in the set of receiver V2X UEs” is anticipated by the UE B that receives ACK/NACK feedback information from the one or more receiving device(s) 200 (number of receiver V2X devices) and then concatenates or aggregates the feedback information for transmission to the gNB or RSU (RAN node) via a Uu link/sidelink/backhaul link as shown in Figures 9 and 9A and spoken of on page 12, paragraph [0257].
Regarding claim 7, “wherein transmitting the Aggregated Feedback message to a RAN node comprises the processor identifying a grant of feedback resources on a Uu interface to the RAN node, said grant identified using downlink control information (DCI) received from the RAN node” is anticipated by the unicast or multicast/group cast DCI transmitted on the PDCCH that includes HARQ ACK/NACK resource allocation information (grant of feedback resources) as spoken of on page 10, paragraph [0232]; where the link between the gNB/RSU/RN (RAN node) and UE B can be a Uu link/sidelink/backhaul link (Uu interface) as spoken of on page 12, paragraph [0257].
Regarding claim 10, “wherein the feedback resources comprise a set of physical resource blocks, wherein the processor further identifies the set of physical resource blocks using the DCI” is anticipated by the unicast or multicast/group cast DCI transmitted on the PDCCH that includes HARQ ACK/NACK resource allocation information (grant of feedback resources) as spoken of on page 10, paragraph [0232]; 
Regarding claim 11, “a method of a transmitter vehicle-to-everything (V2X) user equipment device (UE) comprising:  transmitting sidelink (SL) data to a set of receiver V2X UEs; listening for SL feedback from the set of receiver V2X UEs, the SL feedback indicating whether a receiver V2X UE successfully decoded the SL data transmission” is anticipated by a UE B 100 (V2X UE) of Figure 9A that transmits group information (sidelink data) to more than one receiving device 200 (receiver V2X UEs), and receives (listens for) ACK/NACK feedback (SL feedback) from a receiving device 200 as spoken of on page 11, paragraph [0257]; where the UE B 100 includes a transmitter and one or more antennas (transceiver) for transmitting packets as spoken of on page 6, paragraph [0118].
Lastly, “aggregating hybrid automatic repeat request (HARQ) feedback in the transmitter V2X UE; and transmitting an Aggregated Feedback message to a radio access network (RAN) node, the Aggregated Feedback message containing the aggregated HARQ feedback” is anticipated by the UE B that receives ACK/NACK feedback information from the one or more receiving device(s) 200 and then concatenates or aggregates the feedback information for transmission to the gNB or RSU (RAN node) via a Uu link/sidelink/backhaul link as shown in Figures 9 and 9A and spoken of on page 12, paragraph [0257]; where the UE B 100 includes a processor as spoken of on page 6, paragraph [0118].
Regarding claim 16, “wherein the Aggregated Feedback message indicates a number of receiver V2X UEs that provided SL feedback and/or a total number of UEs in from the one or more receiving device(s) 200 (number of receiver V2X devices) and then concatenates or aggregates the feedback information for transmission to the gNB or RSU (RAN node) via a Uu link/sidelink/backhaul link as shown in Figures 9 and 9A and spoken of on page 12, paragraph [0257].
Regarding claim 17, “wherein transmitting the Aggregated Feedback message to a RAN node comprises identifying a grant of feedback resources on a Uu interface to the RAN node, said grant identified using downlink control information (DCI) received from the RAN node” is anticipated by the unicast or multicast/group cast DCI transmitted on the PDCCH that includes HARQ ACK/NACK resource allocation information (grant of feedback resources) as spoken of on page 10, paragraph [0232]; where the link between the gNB/RSU/RN (RAN node) and UE B can be a Uu link/sidelink/backhaul link (Uu interface) as spoken of on page 12, paragraph [0257].
Regarding claim 20, “wherein the feedback resources comprise a set of physical resource blocks, the method further comprising identifying the set of physical resource blocks using the DCI” is anticipated by the unicast or multicast/group cast DCI transmitted on the PDCCH that includes HARQ ACK/NACK resource allocation information (grant of feedback resources) as spoken of on page 10, paragraph [0232]; where the transmission resources include resource blocks and/or resource block groups (physical resource blocks) as spoken of on page 7, paragraph [0136].
Allowable Subject Matter
Claims 2-5, 8, 9, 12-15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467